DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remark and amended claims filed on January 26, 2022is acknowledged. Claims 1-15 and 17-49 are pending in this application. Claims 1, 3-4, and 9 have been amended. Claim 16 is cancelled. Claims 17-49 are withdrawn.  

Withdrawn Objections/Rejections
Specification
The objection to the specification because it contains an embedded hyperlink and/or other form of browser-executable code has been withdrawn in view of Applicant’s amendments to the specification. 
Claim Objections
The objection to claim 11 because of the typographical error of “per 100 milliners” and its correction to “per 100 milliliters of water”.  
The objection to claim 9 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicants amendment to claim 1 to incorporate the limitations of claim 9 and applicant’s amendment to claim 9 to recite “wherein the tretinoin with ceramide 3, ceramide II, and ceramide I and sphingolipids are 0.05% weight to volume”.   
Claim Rejections - 35 USC § 112
The rejection of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for topical or transdermal application of  a composition comprising pterostilbene and nicotinamide for the treatment of wrinkles or skin damage, does not reasonably provide enablement for oral, prenatal, intravenous, intraperitoneal, intranasal, intrapulmonary, vaginal, rectal, subcutaneous, intracutaneous, intraocular, or intramuscular administration of the composition recited for the “symptoms of aging” has been amended to recite the topical administration of  pterostilbene, nicotinamide, tretinoin with ceramide 3, ceramide 6-II and ceramide  1, and sphingolipids. 
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 1 recites “symptoms of aging” has been withdrawn in view of Applicant’s amendment to the claim to recite “a method of reducing wrinkles”.  
Claim Rejections - 35 USC § 102
The rejection of claims 1, 4-5, 10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (CN106860065), as evidenced by McCormack et al. (A Review of Pterostilbene Antioxidant Activity and Disease Modification, Hindawi Publishing Corporation, Oxidative Medicine and Cellular Longevity, Volume 2013, Article ID 575482, 15 pages) has been withdrawn in view of Applicants amendment to incorporate the limitations of claim 9 into claim 1. 


The rejection of claims 1, 4, 6, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Bezzek (US 8,846,061), as evidenced by McCormack et al. (A Review of Pterostilbene Antioxidant Activity and Disease Modification, Hindawi Publishing Corporation, Oxidative Medicine and Cellular Longevity, Volume 2013, Article ID 575482, 15 pages) and Cherney (Everything you should know about niacinamide, available online August 29, 2018) has been withdrawn in view of Applicants amendment to incorporate the limitations of claim 9 into  claim 1. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5-8, and 10-16 under 35 U.S.C. 103 as being unpatentable over Deren-Lewis et al. (US 2016/0250241) in view of Oblong et al. (US 5,939,082), as evidenced by Cherney (Everything you should know about niacinamide, available online August 29, 2018) has been withdrawn in view of Applicants amendment to incorporate the limitations of claim 9 into claim 1. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Claims 17-49: cancel

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references of Yan et al. (CN 106860065) which disclose an anti-aging emulsion preparation comprising 0.9 wt. % blueberry extract and 1.7 wt. % nicotinamide (description). It is noted that blueberry extract comprises pterostilbene, as evidenced by McCormack; Yan et al. (CN 106860182) which discloses a lotion for resisting aging comprising 1.3 wt. % blueberry extract and 1.3 wt. % nicotinamide (description).  
It is noted that blueberry extract comprises pterostilbene, as evidenced by McCormack; and Bezzek (US 8,846,061) a dietary vitamin-mineral supplement featuring various vitamins and minerals for benefiting individuals suffering from aging (abstract). 
Figure 1 discloses a longevity formulation comprising: 
About 1000 mg of niacinamide; and 
600 mg of blueberry extract. 
It is noted that niacinamide is also known as a nicotinamide, as evidenced by Cherney and blueberry extract comprises pterostilbene, as evidenced by McCormack. 
 None of the references discloses the method steps recited in claim 9 of topically applying pterostilbene, nicotinamide and 0.05% tretinoin with ceramide 3, ceramide 6-II, and ceramide 1, and sphingolipids; and orally taking wheat oil extract, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615